Exhibit 10.9

 

GUARANTEE AGREEMENT

 

dated as of

 

April 1, 2008,

 

among

 

MAC-GRAY CORPORATION,

MAC-GRAY SERVICES, INC.,

INTIRION CORPORATION,

 

THE SUBSIDIARIES OF THE BORROWERS
IDENTIFIED HEREIN

 

and
BANK OF AMERICA, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

 

1

SECTION 1.01.

 

Credit Agreement

1

SECTION 1.02.

 

Other Defined Terms

1

ARTICLE II Guarantee

 

 

2

SECTION 2.01.

 

Guarantee

2

SECTION 2.02.

 

Guarantee of Payment

2

SECTION 2.03.

 

No Limitations

3

SECTION 2.04.

 

Reinstatement

3

SECTION 2.05.

 

Agreement To Pay; Subrogation

4

SECTION 2.06.

 

Information

4

SECTION 2.07.

 

Certain Waivers

4

SECTION 2.08.

 

Remedies

4

SECTION 2.09.

 

Rights of Contribution

5

ARTICLE III [Reserved]

 

 

5

ARTICLE IV [Reserved]

 

 

5

ARTICLE V [Reserved]

 

 

5

ARTICLE VI Indemnity, Subrogation and Subordination

5

SECTION 6.01

 

Indemnity and Subrogation

5

SECTION 6.02.

 

Contribution and Subrogation

5

SECTION 6.03.

 

Subordination

6

ARTICLE VII Miscellaneous

 

6

SECTION 7.01

 

Notices

6

SECTION 7.02.

 

Waivers; Amendment

6

SECTION 7.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

6

SECTION 7.04.

 

Successors and Assigns

7

SECTION 7.05.

 

Survival of Agreement

7

SECTION 7.06.

 

Counterparts; Effectiveness; Several Agreement

7

SECTION 7.07.

 

Severability

7

SECTION 7.08.

 

Right of Set-Off

8

SECTION 7.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

8

SECTION 7.10.

 

WAIVER OF JURY TRIAL

9

SECTION 7.11.

 

Headings

9

SECTION 7.12.

 

Guarantee Absolute

9

SECTION 7.13.

 

Termination or Release

9

SECTION 7.14.

 

Additional Subsidiaries

9

SECTION 7.15.

 

[Reserved]

10

SECTION 7.16.

 

Joint and Several Obligations of Guarantors

10

 

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I

 

Guarantors

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

 

Form of Supplement

 

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT dated as of April 1, 2008 (as amended, restated,
supplemented and otherwise modified from time to time, this “Agreement”, among
Mac-Gray Corporation (the “Parent Borrower”), Mac-Gray Services, Inc.
(“Services”), Intirion Corporation (together with the Parent Borrower and
Services, the “Borrowers”), the Subsidiaries of the Borrowers identified herein
and Bank of America, N.A., as Administrative Agent (together with its successors
in such capacity, the “Administrative Agent”).

 

Reference is made to the Senior Unsecured Credit Agreement dated as of April 1,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the Lenders party thereto
and Bank of America, N.A., as Administrative Agent and Administrative Agent. The
Lenders have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. The Guarantors are subsidiaries and affiliates of
the Borrowers, will derive substantial benefits from the extension of credit to
the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS


 

SECTION 1.01.    Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.

 

(b)           The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

 

SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the preliminary statement
of this Agreement.

 

“Claiming Party” has the meaning assigned to such term in Section 6.02.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Guaranteed Parties” means (a) the Lenders (and any Affiliate of any Lender to
which any obligation referred to in clause (c) of the definition of the term
“Obligations” is owed), (b) the Administrative Agent, (c) each counterparty to
any Swap Agreement with a Loan Party the obligations under which constitute
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and assigns of
each of the foregoing.

 

“Guarantors” means (a) the Borrowers, (b) the Subsidiaries identified on
Schedule I and (c) each other Subsidiary that becomes a party to this Agreement
as a Guarantor after the Closing Date.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such

 

1

--------------------------------------------------------------------------------


 

proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations of any of the Borrowers to any of the Guaranteed Parties
under the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrowers under or pursuant to the Credit
Agreement and each of the other Loan Documents and (c) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents.

 

“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under or in
connection with each Swap Agreement that (i) is in effect on the Closing Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into (even if that counterparty should subsequently cease
to be a Lender (or an Affiliate of a Lender)) and (c) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to the Administrative Agent (in its individual capacity), any
Lender or any of their respective Affiliates and arising from treasury,
depositary and cash management services in connection with any automated
clearinghouse transfers of funds.

 


ARTICLE II

GUARANTEE


 

SECTION 2.01.    Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment in full when due and performance of the
Obligations. Each of the Guarantors further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. Each of the Guarantors waives diligence,
presentment to, demand of payment from and protest to the Borrowers or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment and any requirement that the
Administrative Agent or any Guaranteed Party exhaust any right, power or remedy
or proceed against any Person under any of the Loan Documents or any other
documents relating to the Obligations or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Obligations.

 

SECTION 2.02.    Guarantee of Payment. (a) Each of the Guarantors further agrees
that its guarantee hereunder constitutes a continuing guarantee of payment in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other
Guaranteed Party to any security held for the payment of the Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrowers or any other
Person. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the

 

2

--------------------------------------------------------------------------------


 

same will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(b)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents, Swap Agreements or other documents relating to
the Obligations, the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law.

 

SECTION 2.03.    No Limitations. (a)  Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Guaranteed
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Administrative Agent or any other Guaranteed Party for the Obligations or
any of them; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; (v) any Lien granted to, or in favor of, the
Administrative Agent or any Guaranteed Party as security for any of the
Obligations shall fail to attach or be perfected; (vi) any of the Obligations
shall be determined to be void or voidable (including, without limitation, for
the benefit of any creditor of any Guarantor) or shall be subordinated to the
claims of any Person (including, without limitation, any creditor of any
Guarantor); or (vii) any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

 

(b)           To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrowers or
any other Loan Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrowers or any other Loan Party, other than the indefeasible payment in full
(other than contingent indemnification obligations that survive the termination
of the Loan Documents) in cash of all the Obligations, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 2.03 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. The Administrative Agent and
the other Guaranteed Parties may, at their election, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrowers or any
other Loan Party or exercise any other right or remedy available to them against
the Borrowers or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Obligations
have been fully and indefeasibly paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrowers or any other Loan
Party, as the case may be, or any security.

 

SECTION 2.04.    Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or

 

3

--------------------------------------------------------------------------------


 

any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent or any other Guaranteed Party upon the bankruptcy or
reorganization of the Borrowers, any other Loan Party or otherwise. The
obligations of the Guarantors under this Article II shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Guaranteed Party
on demand for all reasonable costs and expenses (including all reasonable fees,
expenses and disbursements of one outside law firm and reasonably necessary
special and local counsel) incurred by the Administrative Agent or such
Guaranteed Party in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any Debtor Relief Law.

 

SECTION 2.05.    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrowers or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrowers or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

 

SECTION 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Guaranteed Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 2.07.   Certain Waivers. Each Guarantor acknowledges and agrees that
(a) the guaranty given hereby may be enforced without the necessity of resorting
to or otherwise exhausting remedies in respect of any other security or
collateral interests, and without the necessity at any time of having to take
recourse against any Borrower hereunder or against any collateral securing the
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against any Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement any other right and
(c) nothing contained herein shall prevent or limit action being taken against
any Borrower hereunder, under the other Loan Documents or the other documents
and agreements relating to the Obligations or from foreclosing on any security
or collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Obligations shall have been paid in full and the commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that the Guarantors’ obligations hereunder be absolute, irrevocable, independent
and unconditional under all circumstances.

 

SECTION 2.08.   Remedies. The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Guaranteed Parties, on the other hand, the
Obligations may be declared to be forthwith due and payable to the extent
provided in Section 8.01 of the Credit Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in
Section 8.01 of the Credit Agreement) for purposes of this

 

4

--------------------------------------------------------------------------------


 

Article II, notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Obligations from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Obligations being deemed to have become automatically due
and payable), the Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by the Guarantors for purposes of
this Article II.

 

SECTION 2.09.   Rights of Contribution. The Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full (other than contingent indemnification obligations that
survive the termination of the Loan Documents) and the commitments relating
thereto shall have expired or been terminated, and none of the Guarantors shall
exercise any such contribution rights until the Obligations have been
irrevocably paid in full (other than contingent indemnification obligations that
survive the termination of the Loan Documents) and the commitments relating
thereto shall have expired or been terminated.

 


ARTICLE III

[RESERVED]


 


ARTICLE IV

[RESERVED]


 


ARTICLE V

[RESERVED]


 


ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION


 

SECTION 6.01     Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrowers agree that in the event a payment shall
be made by any Guarantor under this Agreement, the Borrowers shall, jointly and
severally, indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

 

SECTION 6.02.    Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 6.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation and such
other Guarantor (the “Claiming Party”) shall not have been fully indemnified by
the Borrowers as provided in Section 6.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Guarantors on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 7.14, the date of the
supplement hereto

 

5

--------------------------------------------------------------------------------


 

executed and delivered by such Guarantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 6.02 shall be subrogated to
the rights of such Claiming Party under Section 6.01 to the extent of such
payment.

 

SECTION 6.03.    Subordination. (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of any
Borrower or any Guarantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

 

(b)           Each Guarantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Guarantor or any other Subsidiary
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations, except as otherwise permitted under the Credit Agreement.

 


ARTICLE VII

MISCELLANEOUS


 

SECTION 7.01     Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Parent Borrower as provided
in Section 10.02 of the Credit Agreement.

 

SECTION 7.02.    Waivers; Amendment. (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.

 

SECTION 7.03.    Administrative Agent’s Fees and Expenses; Indemnification. (a) 
The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)           The parties hereto agree that the Administrative Agent and the
other Indemnitees (as defined in Section 10.04(b) of the Credit Agreement) shall
be entitled to indemnification as provided in Section 10.04 of the Credit
Agreement.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 7.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Guaranteed Party. All amounts due under this Section 7.03 shall be payable
within 10 days of written demand therefor.

 

SECTION 7.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 7.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and the other Guaranteed
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any Lender or
other Guaranteed Party or on its behalf and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under any Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated.

 

SECTION 7.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract. Delivery of
an executed signature page to this Agreement by facsimile transmission shall be
as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Loan
Party and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that no Loan Party shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

 

SECTION 7.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

7

--------------------------------------------------------------------------------


 

SECTION 7.08.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this agreement owed to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section 7.08 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

 

SECTION 7.09.    Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION. EACH OF THE GUARANTORS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE. EACH OF THE GUARANTORS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 7.09. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

8

--------------------------------------------------------------------------------


 

SECTION 7.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

SECTION 7.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.12.    Guarantee Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any release or amendment or
waiver of or consent under or departure from any guarantee or guaranteeing all
or any of the Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Agreement.

 

SECTION 7.13.    Termination or Release. (a)  This Agreement and the Guarantees
made herein shall terminate when all the Obligations have been paid in full and
the Lenders have no further commitment to lend under the Credit Agreement.

 

(b)           A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary of any
Borrower; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

 

(c)           In connection with any termination or release pursuant to
paragraph (a) or (b), the Administrative Agent shall promptly execute and
deliver to any Guarantor, at such Guarantor’s expense, all documents and
instruments that such Guarantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 7.13 shall be without recourse to or warranty by the Administrative
Agent.

 

SECTION 7.14.    Additional Subsidiaries. Pursuant to Section 6.12 of the Credit
Agreement, each Subsidiary of a Loan Party that was not in existence or not a
Subsidiary on the date of the Credit Agreement and is not a Foreign Subsidiary
is required to enter in this Agreement as a Guarantor upon becoming such a
Subsidiary. Upon execution and delivery by the Administrative Agent and a
Subsidiary of an instrument in the form of Exhibit I hereto, such Subsidiary
shall become a

 

9

--------------------------------------------------------------------------------


 

Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

 

SECTION 7.15.    [Reserved]

 

SECTION 7.16.    Joint and Several Obligations of Guarantors.

 

(a)           Subject to subsection (c) of this Section 7.16, each of the
Guarantors is accepting joint and several liability hereunder in consideration
of the financial accommodation to be provided by the Guaranteed Parties, for the
mutual benefit, directly and indirectly, of each of the Guarantors and in
consideration of the undertakings of each of the Guarantors to accept joint and
several liability for the obligations of each of them.

 

(b)           Subject to subsection (c) of this Section 7.16, each of the
Guarantors jointly and severally hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other Guarantors with respect to the payment and performance of all of the
Obligations arising under this Agreement, the other Loan Documents and any other
documents relating to the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Guarantors without preferences or distinction among them.

 

(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MAC-GRAY CORPORATION

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

By:

/s/ Michael J. Shea

 

Name

: Michael J. Shea

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ William Faidell, Jr.

 

Name:

William Faidell, Jr.

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------